Citation Nr: 1745420	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to July 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the Board at a December 2015 hearing; a transcript of the hearing is of record.

This matter was previously remanded by the Board in February 2016 and May 2017.


FINDING OF FACT

Sleep apnea was demonstrated years after service and is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for sleep apnea because the condition began in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The first element - the existence of a present disability - is met, as the record documents a current diagnosis of sleep apnea.  The second element - an in-service injury - is not established, however.  The Veteran testified at the December 2015 hearing that he began waking up in service at 2 a.m. every morning and could not sleep.  He also testified that this continued after service.  Service treatment records are completely negative for any evidence of complaints related to sleep disturbance or sleep apnea.  The Veteran's systems were normal upon separation examination in May 1978 and at separation in July 1978.  In addition, the Veteran denied "frequent trouble sleeping" in a June 1978 Report of Medical History.  Considered together, the Board finds the evidence contemporaneous with the Veteran's service to be more credible than his report more than three decades later; accordingly, the Board finds an in-service injury has not been established.

Furthermore, there is no competent evidence of a link between the Veteran's sleep apnea and service.  As noted above, the service treatment records and separation documents lack any reference to any sleep disability.  Post-service treatment records do not document any sleep complaints until decades after service: a May 2007 VA medical center treatment note references sleep apnea diagnosed by a private facility (the private facility records have not been associated with the claims file).  The Board also observes that there is no competent medical evidence in support of the claim for service connection.  The only medical opinion to address service connection is the April 2016 VA examination, which finds the Veteran's sleep apnea was not incurred during active duty and is not due to or aggravated by the Veteran's service.  Instead, the 2016 VA examination attributes sleep apnea to the Veteran's aging and weight gain following service and finds it less likely than not that any sleep difficulties in service represented sleep apnea or its onset. 

In sum, the service treatment records are silent with regard to any sleep disability, sleep apnea was not diagnosed until many years after service, and the medical evidence found that the Veteran's sleep apnea was less likely than not etiologically related to his military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


